Filed 2/21/14 P. v. Gohs CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C073895

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62120875)

         v.

CHRISTOPHER ALBERT GOHS,

                   Defendant and Appellant.




         Appointed counsel for defendant Christopher Albert Gohs has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         Pursuant to a plea bargain, defendant pled no contest in case No. 62120875 to one
count of preparing false documentary evidence (Pen. Code, § 134) and agreed that the no
contest plea would also constitute an admission of violation of probation in case Nos.


                                                             1
6299846C (Pen. Code, § 273a, subd. (a) -- child cruelty) and 6296748A (Health & Saf.
Code, § 11173, subd. (a) -- obtaining/attempting to obtain controlled substance by
documentary deceit). It was further agreed that his aggregate term would be three years
four months in custody, consisting of two years in 6299846C and consecutive terms of
eight months in case Nos. 6296748A and 62120875, and that his probation in three other
misdemeanor cases and one felony case would be terminated as unsuccessful.
       At the time of the plea, the trial court informed defendant that he was charged with
preparing false documentary evidence on March 7, 2013, and asked whether he had read
both sides of an advisement form, if he had any questions regarding his rights, and if he
had signed the form. Defendant responded “yes” to each query and counsel joined. The
advisement of rights form stated defendant had enough time to speak with his attorney
about the case, he had told his attorney everything he knew about the case, and his
attorney had explained to him his rights, defenses, and the possible consequences of his
plea. Counsel for defendant signed a part of the advisement of rights form which
affirmed the truth of defendant’s representations regarding his consultation with counsel.
       Immediately after the entry of the plea and admissions, defendant was sentenced
in accordance with the agreement. For all three cases, the court awarded a total
presentence custody credit of 237 days (119 actual, 118 conduct). The court also
imposed fines and fees as set forth in the abstract of judgment.
       Defendant appeals. He did not obtain a certificate of probable cause (CPC).
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests that
this court review the record and determine whether it reflects any arguable issues on
appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to
file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed, and we have received no communication from defendant. We



                                              2
have reviewed the record in its entirety and find no error that might result in a disposition
more favorable to defendant.1
                                       DISPOSITION
       The judgment is affirmed.



                                                          DUARTE                , J.



We concur:



      BLEASE                 , Acting P. J.



      NICHOLSON              , J.




1       We see no factual basis in the record, stipulated or otherwise. However, because
defendant did not obtain a CPC, he cannot challenge the sufficiency of the evidence
supporting a factual basis for his plea, and we are prohibited from reviewing any issue
related to the sufficiency of the trial court’s inquiry into the factual basis for defendant’s
plea. (See People v. Thurman (2007) 157 Cal.App.4th 36, 44 fn. 6 [a contention that the
court failed to make a sufficient inquiry into the factual basis for the plea challenges the
legality of the plea]; People v. Mendez (1999) 19 Cal.4th 1084, 1099 [appellate court
must decline to review an issue that requires a CPC in the absence of a CPC].)

                                               3